michael jones and m chastain jones petitioners v commissioner of internal revenue respondent docket no filed date ps claimed above-the-line deductions under sec_62 on their and tax returns for expenses related to h’s position as a public official r examined ps’ and returns and determined that while h was entitled to certain deductions for expenses he could deduct them only as unreimbursed employee business_expenses which would not reduce ps’ tax_liability r also determined that ps were liable for accuracy-related_penalties under sec_6662 held under sec_62 a fee based public official is an official who receives fees directly from members of the public in compensation_for services provided h a state-court judge is a public official but did not personally retain any of the money paid as fees to him therefore he is not a public official compensated on a fee basis and can deduct his unreimbursed employee business_expenses only below_the_line held further ps are not liable for accuracy-related_penalties under sec_6662 united_states tax_court reports stephen edward silver and derek w kaczmarek for peti- tioners alicia e elliott for respondent holmes judge michael jones is an arizona judge who claimed deductions on his and tax returns for unreimbursed business_expenses related to his official position the commissioner argues that these expenses should reduce only his taxable_income and not his adjusted_gross_income which means that the deductions would be less valuable this is the general_rule for those who are employees but judge jones argues that he falls within an exception to this rule for employees in positions com- pensated in whole or in part on a fee basis the section of the code on which he relies- sec_62 c -is one which neither we nor any other court has ever analyzed and one we’ve mentioned only once and that was in a nonprecedential opinion findings_of_fact i judge jones in arizona the governor appoints judges on the advice of a nominating committee after their appointment judges face retention elections every four years as part of this process judges undergo performance reviews every two years these reviews consist of a series of surveys from liti- gants jurors attorneys and even some citizens at large the results are then passed to a special commission of attorneys and judges who review the survey responses and make their findings available to the public the voters use information and feedback gleaned from the surveys to make informed decisions about which judges to keep on the bench judge jones was appointed to the maricopa county supe- rior court in he remained in that position during the tax years at issue and even though he retired in date the county’s chief_judge still recalls him to active_duty to hear cases a couple days each month he is highly see davis v commissioner t c summary opinion all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and proce- dure jones v commissioner regarded not only did he never lose a retention election but he has remained throughout his career one of the highest scored judges in the largest county in arizona ii judge jones’s expenses the superior court is the general jurisdiction court for each county in arizona the maricopa county superior court han- dles civil cases over dollar_figure family law juvenile matters and felonies and is also arizona’s statewide tax_court ariz const art vi sec maricopa county superior court is funded in part by the collection of fees see ariz rev stat ann sec_12 west supp individuals must pay the superior court clerk fees for various case filings petitions writs the filing of any documents and the issuance of any licenses or certifi- cates id the county does not however receive fees paid for wedding ceremonies-judges are allowed to collect those directly although judge jones himself did not charge for weddings during the years at issue maricopa county superior court judges are paid a regular salary-funded equally by the county’s general fund and by the state they receive regular paychecks and a form_w-2 at the end of every year items like federal_income_tax and state_income_tax are withheld from each paycheck judges are also eligible for benefits provided by the state or the county-whichever they choose judge jones like many other judges on the court was a member of the elected offi- cials’ retirement plan-he and other participating judges were informed yearly how much fee revenue was paid over to fund the retirement_plan he began receiving payments from the plan however only after his retirement in he did have one blemish on his record-he admitted that he never vol- unteered for tax cases because he never had an interest arizona law as in effect in and also sent some of the fees collected to the elected officials’ retirement_plan and to the county’s general fund see ariz rev stat ann sec_12 dollar_figure west supp halfway through maricopa county became responsible for of maricopa county judges’ salaries-meaning that for that tax_year ari- zona paid only about one-quarter of judge jones’s salary see ariz rev stat ann sec west united_states tax_court reports when judge jones began judging his court’s budget allowed him to make reasonable expenditures_for supplies and even the occasional special request but steep spending cuts led to very tight budgets in maricopa county during the years at issue to save jobs the county slashed discretionary funds reimbursements for court travel for example were limited to one annual mandatory judicial conference and though judges could still get mileage for travel in their offi- cial capacity there was no longer a budget for office supplies or other equipment despite these cuts the county still lost staff positions the cutbacks were so severe that judge jones took it upon himself to make up for some of the gap for example because he held so many pretrial conferences in his cham- bers he spent money decorating his office so that it would appear more professional when he needed a new computer monitor in his courtroom he bought one himself and in lieu of bonuses he personally bought gift cards for high-per- forming members of his chambers staff to encourage them and to make them work harder judge jones was also in demand as a seminar speaker he was invited especially often to presentations on maricopa county’s innovative mental health court which he has played an important role in creating this court was the venue for competency cases and many professionals in the state both legal and nonlegal became interested in it though his attendance at these seminars was encouraged to the extent that he would disseminate and bring back new ideas and techniques the court could not reimburse him so judge jones paid his own way to attend-bringing back new skills that eventually led to the creation of two other problem solving courts more basic expenditures included water because the court turned off the water fountains snacks for employees and batteries to keep the court’s clocks working iii judge jones’s returns judge jones consulted with a tax professional before filing his returns for the and tax years his cpa came on the recommendation of several other court employees and judge jones-a meticulous recordkeeper-turned over sev- jones v commissioner eral boxes of documents to him each year he and the cpa would then sit down and go through his receipts to determine what was deductible judge jones credibly testified that his cpa had researched the issue and advised him that these unreimbursed expenses should be deductible above_the_line for lack of a more obvious place to put it the cpa reported it on line of form_1040 and for and judge jones ultimately claimed deductions for his expenses on his returns in two places in a negative_amount on line on form_1040 other income-as per sec_7701 - making his deductions above the line-and possibly as an alternative position on line unreimbursed employee_expenses of schedule a judge jones prepared hi sec_2010 return the same way with a different accountant-his first cpa had died this new accountant also a cpa agreed with the old one that a judge’s unreimbursed expenses should be allowed as an above-the-line deduction the only difference in his advice was where to claim that deduction so for judge jones claimed his deduction on line of form_1040 certain busi- ness expenses of reservists performing artists and fee-basis government officials per the advice of his cpa judge jones currently maintains that all of his deductions belong above_the_line on line of his form_1040 the commissioner initially disallowed judge jones’s deductions in full later the parties agreed that several deductions would be allowed though the commissioner still contends that many of the expenses aren’t deductible the primary issue for decision is whether judge jones is consid- ered an official compensated on a fee basis we tried the case in arizona where judge jones has resided ever since he filed his petition opinion i background sec_162 and sec_62 sec_162 allows deductions for trade and business for those expenses sec_62 allows deduction sec_5 judge jones produced all his records at trial we bifurcated the case with this opinion coming first because the parties agree that the remain- ing disputes about particular expenses would affect judge jones’s defi- ciency only were we to rule in his favor on the question we address here united_states tax_court reports expenses to be made from gross_income in computing adjusted_gross_income agi except for those expenses_incurred by a taxpayer as an employee a taxpayer who is an employee may instead deduct his unreimbursed employee business_expenses in computing his taxable_income only to the extent that they exceed of his agi sec_162 sec_67 788_f2d_1406 9th cir aff ’g tcmemo_1984_533 sec_62 though carves out five narrow exceptions to this general_rule the one that this case is about is in sec_62 and is an exception for unreimbursed busi- ness expenses paid_or_incurred with respect to services per- formed by an official as an employee of a state or political_subdivision thereof in a position compensated in whole or in part on a fee basis the parties agree that at least some of judge jones’s expenses are allowed by sec_162 that he is an employee of arizona and that he incurred these expenses with respect to his services the sole issue for us to decide is whether judge jones is in a position com- pensated in whole or in part on a fee basis to figure that out we need to decide what it means to be compensated on a fee basis and then whether any of judge jones’s compensa- tion comes from fees if we decide against judge jones’s posi- tion the commissioner wants to add penalties to any under- payments ii defining fee basis the commissioner wants us to interpret compensated on a fee basis to mean something like paid_by a member of the public for a service rendered by a judge who receives the fee judge jones argues that in a position compensated in whole or in part on a fee basis means something like a position funded in whole or in part by fees paid_by members of the public for services rendered by judges neither the code nor the regulations define what fee basis means and the case law is similarly stubborn in its silence we begin with the text of the statute we afford a statute its plain and ordinary meaning 331_us_1 143_tc_157 111_tc_339 we avoid would produce absurd or interpretations that jones v commissioner unreasonable results yari v commissioner t c pincite quoting 110_tc_375 and we interpret statutes in their context and with a view to their place in the overall statutory scheme fda v brown williamson tobacco corp 529_us_120 quoting 489_us_803 we begin with the dictionary compensation has two common meanings the first is an award or recompense for an injury as when we say someone injured by a tortfeasor or whose property is taken by the government is entitled to compensation see black’s law dictionary 8th ed see also webster’s third new international dictionary the second is something of value-usually money though it’s common enough for economists and businessmen to speak of nonwage compensation exchanged for the provision of services see eg gillian lester a defense of paid family leave harv j l gender john a litwinski human capital economics and income va tax rev see also black’s law dictionary webster’s third new international dic- tionary exchange in the sense of a balancing of accounts is the key here as when thoreau spoke metaphorically if we will be quiet and ready enough we shall find compensation in every disappointment i to myself an annotated selection from the journal of henry d thoreau jeffrey s cramer ed yale univ or emerson human labor through all its forms is one immense illustration of the perfect compensation of the universe the absolute balance of give and take the doctrine that every thing has its price -and if that price is not paid not that thing but something else is obtained and that it is impossible to get any thing without its price -is not less sublime in the columns of a ledger than in the budgets of states in the laws of light and darkness in all the action and reaction of nature ralph waldo emerson compensation in the selected works of ralph waldo emerson graphic arts books ed these ordinary uses of compensation to mean something of value given in exchange for are echoed elsewhere in the law sec_1402 defines the term trade_or_business for the purposes of self-employment_income it says united_states tax_court reports trade_or_business -the term trade_or_business when used with ref- erence to self-employment_income or net_earnings_from_self-employment shall have the same meaning as when used in sec_162 relating to trade_or_business_expenses except that such term shall not include- the performance of the functions of a public_office other than the functions of a public_office of a state or a political_subdivision thereof with respect to fees received in any period in which the func- tions are performed in a position compensated solely on a fee basis emphasis added there’s nothing useful in the sec_1402 regulations on this question but the commissioner does have some sub- regulatory guidance revrul_74_608 1974_2_cb_275 construes compensation by fees the same way the commissioner wants us to in this case it says that a public official is compensated by fees if he receives them directly from members of the public but not if he is paid from a government fund id if the public official receives his remu- neration or salary from a government fund and no portion of the monies collected by him belongs to or can be retained by him as compensation the remuneration is not ‘fees’ under sec_1402 id c b pincite note that although sec_1402 refers to officials compensated solely on a fee basis and sec_62 refers to officials compensated in whole or in part on a fee basis the difference has no effect on the meaning of the more general phrase compensated soley on a fee basis moreover sec_3401 also distinguishes between fees and wages paid to public officials sec_31_3401_a_-2 of the regulations under that section distinguishes between those public officials compensated by fees and those who receive salaries from the government b fees paid a public official - authorized fees paid to public offi- cials such as notaries public clerks of courts sheriffs etc for services we aren’t bound by revenue rulings but we pay attention to them based on their persuasiveness and the consistency of the commissioner’s position over time 144_tc_324 not- ing what administrative lawyers call skidmore deference see 323_us_134 and we let taxpayers rely on them even more because we treat revenue rulings as concessions by the com- missioner where those rulings are relevant to our disposition of the case so that taxpayers may rely on favorable ones 119_tc_157 jones v commissioner rendered in the performance of their official duties are excepted from wages and hence are not subject_to_withholding however salaries paid such officials by the government or by a government agency_or_instrumentality are subject_to_withholding other federal laws give us even more hints-for example the social_security administration adopted a definition iden- tical to the one that the commissioner used in his revenue_ruling for applying sec_218 of the social_security act when a public official receives remuneration for services in the form of a fee directly from members of the public with whom he or she does business that is considered to be a fee otherwise if payment is made to a public official from government funds and no portion of the monies collected by him or her belongs to or can be retained by him or her as compensation that remuneration is not considered to be a fee social_security administration title ii state local coverage-commis- sioner’s ruling on definition of a fee for social_security coverage pur- poses under sec_218 of the social_security act ssr 92-4p date available at https www socialsecurity gov oplhome rulings oas the fair labor standards act flsa generally requires employers to pay employees overtime when they work more than hours in a week u s c sec a but the flsa regulations exclude some professional employees compensated on a fee basis from that requirement c f_r sec_541 a these regulations also provide that a n employee will be considered to be paid on a fee basis within the meaning of these regulations if the employee is paid an agreed sum for a single job regardless of the time required for its completion these pay- ments resemble piecework payments with the important distinction that generally a fee is paid for the kind of job that is unique rather than for a series of jobs repeated an indefinite number of times and for which payment on an identical basis is made over and over again payments based on the number of hours or days worked and not on the accom- plishment of a given single task are not considered payments on a fee basis id sec_541 a we also have to conclude that the commissioner’s position is the more reasonable one an enormous number of govern- ment agencies courts departments and boards receive fee sec_218 of the social_security act allows the social_security admin- istration to enter into an agreement with any state to provide social secu- rity benefits to its employees u s c sec_418 if a state asks these agreements exclude those who are compensated on a fee basis id subsec c united_states tax_court reports income see eg tax_court rules_of_practice and procedure app ii u s tax_court filing fee if judge jones’s construc- tion of sec_62 were correct all the positions in all these government bodies would be position s compensated in whole or in part on a fee basis this would create a caste of employees-those employed as government officials - who would be exempt from the rule congress chose to enact that limits the deductibility of unreimbursed employee_expenses maybe congress could do that but it didn’t do so plainly business_expenses are also usually thought deduct- ible because they are an ordinary and necessary requirement for producing income but judge jones’s reading of sec_62 would uncouple the deductibility of an expense from the income it produces-once a position was funded in part by fees any employee holding that position would be entitled to unlimited deduction of his unreimbursed business_expenses regardless of whether those expenses had anything to do with those fees we think all this makes the commissioner’s reading the better one it’s consistent with the ordinary public meaning of the term consistent with his own construction of a similar clause in sec_1402 and consistent with other federal stat- utes’ and regulations’ definitions of compensation on a fee basis we therefore hold that for judge jones to take his deductions above_the_line he must show that he received fees directly from the public in exchange for services that he ren- dered we find that he can’t do this he doesn’t retain fees col- lected by his court as compensation_for his services his salary is paid from the county’s general fund-that salary may be funded in part by fees but these fees aren’t paid in exchange for services that judge jones renders himself and judge jones isn’t paid them directly iii judge jones’s compensation judge jones also argues that even if the phrase fee basis means that his compensation must come directly from the public he serves he is still a fee basis official for two reasons first because the court automatically remits a portion of the fees paid_by the public not just to its general fund but directly to the judges’ retirement_plan and second because jones v commissioner judges in maricopa county are allowed to collect fees for per- forming wedding ceremonies while it’s true that a portion of the fees that the superior court collects is automatically remitted to the elected offi- cials’ retirement_plan in which judge jones and other supe- rior court judges participate those fees aren’t paid directly to him by the public and aren’t distributed to him until several years later in fact during the tax years at issue judge jones didn’t receive any compensation from his retirement_plan as he hadn’t yet retired we therefore also hold that judge jones wasn’t compensated on a fee basis via his retire- ment plan the argument about fees from weddings is a bit different it’s true that superior court judges in maricopa county are entitled to receive fees directly from the public for performing wedding ceremonies collecting fees is discretionary how- ever and judge jones admitted during trial that he waived fees for weddings he performed during the tax years at issue if we read sec_62 as telling us to look at judge jones’s individual circumstances and ask if his individual position was compensated even in part on a fee basis we would have to answer no but he makes a subtler argument-that sec_62 tells us not to focus on the particulars of his situation but to step back and look at whether his type of position-ie supe- rior court judge-is one compensated in whole or in part on a fee basis just because he himself wasn’t compensated on a fee basis doesn’t mean that he wasn’t in a position that was compensated in whole or in part on a fee basis if any supe- rior court judge was taking a fee for even a single wedding wouldn’t that make the position of superior court judge one compensated at least in part on a fee basis this isn’t a bad question but let’s take another look at sec_62 it allows as a deduction from gross_income in computing agi t he deductions allowed by sec_162 which consist of expenses paid_or_incurred with respect to services performed by an official as an employee of a state or a political_subdivision thereof in a position com- pensated in whole or in part on a fee basis and now consider this hypothetical a maricopa county superior court judge gets a call to perform a wedding in the united_states tax_court reports far reaches of arizona the fee is dollar_figure but he has to pay dollar_figure for a motel another dollar_figure for gas and dollar_figure for tolls these are expenses that he incurs to produce fee income that goes directly to him should he report dollar_figure in extra income and practically speaking because of the limit get no useful deduction for the dollar_figure in expenses that he incurred to make the dollar_figure in fee income maybe the right way to read sec_62 is that it allows a segregation of expenses for public officials compensated in part on a fee basis-allowing them to deduct above_the_line those expenses_incurred to produce fee like all other employees when it comes to any other employee business_expenses income but treating them this might be a reasonable reading it might even be the most reasonable reading of that section but it’s not one we have to make today in light of judge jones’s honest admis- sion that he married people for free during the years at issue here we think that the possibility that one of his colleagues was more mercenary than he at weddings can’t convert his own position into one compensated in whole or in part on a fee basis any more than the collection of even one filing fee by the clerk of his court would sec_62 tells us to look at the particular situa- tion of individual taxpayers is he an official is he an employee of a state in a position compensated in whole or in part on a fee basis singular terms in the code can include their plural form unless the context indicates other- wise see 669_f3d_1309 11th cir quoting 555_us_415 n rev’g and remanding 135_tc_557 but as in driscoll we think a and an are function words used before singular nouns and indicate a singular meaning here see id pincite no portion of judge jones’s compensation_for his role as a public officer was provided on a fee basis rather he was an employee of the state of arizona and paid a salary for his work thus his expenses are deductible as unreimbursed employee_expenses under sec_162 and should be reported as miscellaneous_itemized_deductions subject_to a floor we hold for the commissioner on this issue jones v commissioner iv accuracy-related_penalties the only other issue for decision in this case is whether judge jones is liable for accuracy-related_penalties for the and tax years under sec_6662 under sec_6662 a penalty is appropriate when an under- payment of tax is attributable to a ny substantial under- statement of income_tax an understatement_of_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 the commissioner satisfies his burden of production because judge jones’s understatement_of_tax exceeds dollar_figure and of the tax required to be shown on the return for each tax_year at issue see sec_6662 judge jones can avoid the penalties by showing evidence that his mistake was reasonable and in good_faith see sec_6664 sec_1_6664-4 income_tax regs in making our decision we examine all the relevant facts and cir- cumstances including his efforts to determine his proper tax_liability and whether he relied in good_faith on professional advice see sec_1_6664-4 income_tax regs reliance on a preparer excuses a taxpayer from an accuracy-related pen- alty only if his reliance was reasonable 115_tc_43 aff ’d 299_f3d_221 3d cir reliance is reasonable if the adviser was a competent professional with sufficient expertise to justify reliance he provided necessary and accurate information to the adviser and he actually relied on the adviser’s judgment in good_faith id we find judge jones’s testimony as to his cpas’ expertise credible though neither cpa testified as to his education judge jones testified that each had several years of experi- ence and came highly recommended by other members of the court we are satisfied that judge jones provided all of the sec_6662 penalties are also appropriate where an underpayment_of_tax is attributable to a taxpayer’s n egligence or disregard of rules or reg- ulations and the commissioner asserts both arguments sec_6662 we note that one of the two cpas judge jones relied on to prepare his return had died before trial united_states tax_court reports relevant paperwork to his cpas-he even discussed each individual deduction with them we find that judge jones reasonably relied on professional advice even without a cpa to back him up we have no doubt about judge jones’s good_faith in taking the position that he did we also find that the position he took was quite reasonable in the absence of any case law or regulation this is one of those code sections that has some ambiguity in it and that no court has ever looked at before in any depth though in the end we agree with the commissioner we see no justification for penalties we find for judge jones on this issue decision will be entered under rule f
